Title: To James Madison from François Peyre-Ferry, 26 October 1813
From: Peyre-Ferry, François
To: Madison, James


        
          Monsieur le président.
          Philadelphie 26. 8bre. 1813.
        
        Si je considerais la distance que vos vertus ont mises entre vous et moi, je craindrais de Commettre une offense, ou au moins une indiscrétion, par la démarche hardie que je fais aujourd’hui: mais votre caractère, gènéralement connu & revéré de la plus saine partie de l’heureuse Nation dont vous êtes l’organe & l’Egide, non seulement me rassure & m’encourage, mais me fait même espérer de trouver en vous, Monsieur le Président, cette aimable indulgence & cette affectueuse sollicitude qui est d’ordinaire le partage des grandes ames.
        Refugié sur ces bords hospitaliers, avec une nombreuse famille, depuis la réduction de la ville de santo Domingo, où J’ai été forcé d’abandonner mes propriétés et avec elles mes moyens industriels, J’ai senti pour la première fois depuis long-tems, les traits aigus de l’adversité. Penetré sensiblement du sort rigoureux qui ménaçait mes malheureux enfans, J’ai de suite imaginé toutes sortes de moyens honnètes pour leur procurer l’Existence. Quelques talens acquis dans ma jeunesse, dans les arts liberaux, m’ont d’abord flatté de quelques succès: mais soit que l’opinion publique fut en ma défaveur, soit que mes foibles connaissances fussent, en effet, insuffisants, ou bien que l’illusion d’une félicité passée dût se dissiper dans ces contrées, quelques efforts que J’aie fait, quelques moyens dont J’aie fait usage, J’ai toujours trouvé des écueils sur mes pas, J’ai constamment échoué dans toutes mes entreprises. Deux avis que J’ai récemment publié, et que je prends la liberté de vous adresser, vous donnerent, si vous prenez la peine de les lire, une simple, mais juste idée des transitions subites que m’a fait éprouver la fortune; car le premier est à la lettre.
        Cette singularité m’a, toute fois, procuré quelques Dissiples pour l’histoire, la Géographie, la musique & la langue française: mais outre que le nombre en est bien petit, le prix des leçons est si chétif, que Je n’ai pu, Jusqu’à present, subvenir à mes plus pressans besoins, qu’en fesant insensiblement le sacrifice de mon miserab⟨le⟩ mobilier.
        Je viens de perdre mon respectable père!! Sa mort m’a laissé le maître d’un honnète héritage: mais tous ses biens étant en france (à marseille) Je ne puis en avoir la jouissance qu’en me rendant sur le lieu, ce qu’il m’est de toute impossibilité, vu les circonstances actuelles, et plus encore l’impuissance où Je suis d’entreprendre un pareil voyage. J’ai bien écrit dix lettres aux exécuteurs de la dite succession, pour me faire passer incessamment quelques moyens; mais par la difficulté des communications, avant que ce secours puisse me parvenir, ma famille court le danger de périr de misère, si Je ne suis assisté incessamment dans ma détresse.
        
        Néanmoins, comme d’autres infortunés ont également & même plus de droits à votre bienveillance que moi, Je borne mes besoins actuels à quelques cordes de bois, en attendant que les secours que J’attends de france, me facilitent les moyens de m’acquitter d’une dette aussi sacrée.
        Je sens combien Je suis indiscret de vous dérober des momens que le poste éminent que vous occupez rendent précieux: mais, de rechef, veuillez, monsieur le Président, avoir quelqu indulgence pour un malheureux qui n’a d’autre Espoir, dans ces climats lointains, qu’en la confiance qu’il met dans vos bontés.
        Pardonnez au désordre qui règne dans cette lettre. Mes phrases sans suit, et sans liaisons, ne peuvent que se ressentir de mon Esprit troublé.
        Daignez recévoir les vœux les plus ardens & les plus sincères pour la gloire & la prospérité de votre nation: Je ne crois pas en pouvoir faire qui soient plus chere à votre cour. Je suis avec le plus profond respect, Monsieur le Président—Votre très humble & très dévoué serviteur
        Peyreferry
        Peu familiarisé avec la langue anglaise, veuillez m’excuser si Je vous écris dans celle qui m’est propre. Avec mes deux avis, daignez accepter l’hommage d’un exemplai⟨re⟩ d’une comédie que J’ai dert. publié. J’avais également fait un opéra à l’occasion de la victoire du Brave hull; mais malheurt. la personne à qui je me suis confié pour la traduction different d’opinion, a réfusé de la traduire.
        Sans avoir précisément compromis mon amour propre par aucune demande, J’ai tacitement interrogé la generosité de plusieure de mes opulens compatriotes, à la bienveillance desquels j’ai même quelques droits; mais partout; genéralement partout, Je n’ai rencontré que la dur égoïsme, Je n’ai trouvé que des cœurs inaccessibles à tout sentiment d’humanité. Il m’est pénible, il m’est humiliant, sans doute, de tenir un pareil langage; mais l’affliction dont mon ame est pénétrée m’arrâche cet aveu malgré moi; et me rappele la triste mais judicieuse sentence d’ovide.
        
          “Donec eris felix, multos numerabis amicos:
          “Tempora si fuerint nubila solus eris.
        
        Je l’avoue a ma honte: après avoir épuisé mes dernières ressources, guidé, entraîné par le désespoir, J’allais me porter aux plus terribles extrémités, lorsque une main invisible m’a retenu. Inspiré en même tems, vous vous êtes présenté à mon Esprit, monsieur le président, et soudain l’espérance a ranimé mon Cœur. Des lors, franchissant toutes les considérations, J’ai pris la liberté de vous exposer ma situation. Ce n’est pas au président des Etats unis que Je m’adresse, c’est à l’homme vertueux, c’est au philosophe, c’est au philantrope madisson dans le sein duquel Je dépose mes anxietés, persuadé qu’il y sera sensible … et J’ose l’avouer avec la plus

franche candeur; autant il me serait pénible de devoir le moindre bien fait à des personnes que je ne puis estimer, autant il me serait doux et flatteur de devoir au digne chef d’une sage nation, l’existence de neuf enfans sur le point de périr de froid et de misère.
       
        CONDENSED TRANSLATION
        If Peyre-Ferry considers the distance JM’s virtues have placed between JM and himself, believes that he commits an offense or at least an indiscretion with his bold approach. Yet JM’s character, generally known and revered by the sanest part of the happy nation that he leads, not only reassures and encourages Peyre Ferry, but causes him to hope to find in JM that amiable indulgence and warm-hearted solicitude that typically characterize great souls. Forced by the conquest of the city of Santo Domingo to abandon his property there and flee to the United States with his large family, Peyre-Ferry felt the sharp arrows of adversity for the first time in years. Painfully aware of the harsh fate that threatened his children, he conceived many ways of supporting them honestly. His talents in the liberal arts flattered him, at first, with the expectation of some success. But whether because public opinion was against him, his feeble knowledge was insufficient, or the illusion of past happiness was bound to dissipate in its opposite, he has been constantly disappointed in all his enterprises. Takes the liberty to send JM two essays that he has just published, which will, if JM takes the trouble to read them, give him a simple but accurate idea of the sudden transitions that have driven Peyre-Ferry to try his fortune, for the first is literally true. Teaches history, geography, music, and French, but has few students and charges so little that he has had to gradually sell his furniture in order to supply his most pressing needs. Has just lost his father, who left him an honest inheritance, but all his property is at Marseille. Can gain possession of it only by going there, which in his present circumstances is impossible. Has written ten letters requesting the executors of the estate to send him some money immediately, but because of the difficulty of the communication that must precede such aid, his family is in danger of dying of want if he does not receive help at once. Nevertheless, since other unfortunates have the same or greater claims on JM’s benevolence, restricts his present needs to a few cords of wood while waiting for help from France, which will provide him with the means to repay a debt equally sacred. Senses his indiscretion in robbing JM of precious time, but repeats his request that JM make allowances for an unlucky man, far from home, whose only hope is in the confidence he places in JM’s goodness. Asks that JM pardon the disorder of this letter. Peyre-Ferry’s disconnected phrases can only manifest his troubled spirit. Begs JM to receive his ardent and sincere wishes for the glory and prosperity of the United States Believes he could offer no wish dearer to JM’s heart.
        In a postscript, requests that JM excuse him for writing in his own language because of Peyre-Ferry’s limited familiarity with English. Asks that JM accept, along with the two essays, a copy of a comedy that he has recently published. Also composed an opera on the occasion of Hull’s victory but was unable to have it translated. Without having compromised his self-respect by making any

demands, Peyre-Ferry has tacitly sounded the generosity of some of his wealthy compatriots, upon whose goodness he also has some claim, but everywhere encountered only obdurate egotism and hearts inaccessible to every sentiment of humanity. It is painful and humiliating for him to speak in such terms, but the affliction that penetrates his heart wrings this admission from him despite himself, and reminds him of Ovid’s melancholy yet wise maxim: “Donec eris felix, multos numerabis amicos; Tempora si fuerint nubila solus eris.” Confesses to his shame that after having exhausted his last resources, he was driven by despair to the verge of terrible extremities, but an invisible hand restrained him. At the same time, JM became present to his spirit, and hope suddenly reanimated his heart. Since that time, has taken the liberty to reveal his situation to JM. Addresses himself not to the president of the United States, but to the man of virtue, the philosopher and the philanthropist Madison, in whose heart Peyre-Ferry lays down his cares, persuaded that Madison will be sensitive to them. Avows that his pain, were he to owe the smallest favor to those he does not respect, would be no greater than the pleasure and gratification he would feel in owing the lives of nine children, about to die of cold and want, to the worthy leader of a wise nation.
      